Case 1:19-cv-12002-RMB-AMD Document 8 Filed 07/18/19 Page 1 of 2 PageID: 55



REYNOLDSi ilT HORN, P.C.
116 $outh Flaleigh Avenue
Suite 98
,Atlantic Qtity, ilrlJ 08401
t609-335-4719
Byr T'honnas [3. Reynolds, Eisquire
(Atty. lD #01s311e82)
,Attorney 1[or Defendant, Offir:er Joseph Dixon
File Nlo.8l1'11-'TBR,

AUDM I}A,PIPS;I\ND             DOUIGLA$              I   THE UNITED STATES DISI"R,IICT COURT
ROBERI- GiIEISON, JR.,
                                                         ClVlt- NlO.     1 :1   9-CV-1 2002-FilvlB-AMD
                                    Plaintiffs,
                                                                                CIVIL ACTION
                        vfi.
                                                           CONISENT ORDER FOR DIEFENDANT
JOSIjPH DIXoN; BRYAN ORNDORF;                        I      OFFICER JOSEPH DIXOII| To FILE
JODY FI\R,\ESELLA CITY              OF               I             ANSWERING PLEIIDINGS
MlLLVILI-EI; .lOHl{/JANE DOE(S),

                                    Defendants.




           Thris rniatter having beren opened to the Court kry      Thomas B. Reynokls, Esquire,

of Reynold$      B.   Horn, PC, counselfor defendant Milhrille Police Officer Joseph Dixon,

and the F,laiintiffs'iattorney Louis Charles Shapiro, Esquire, having consenied hereto,

it is on   this          day   of                           ,   2Cr19:


           HEREI3Y ORDERED that leave of Court is hereby granted to DEF:ENDANT

MlLtVlLl,E POLIISE OFFITCER JOSEPH DIXON to file answering pleadings                                     in

response to      F    laintiffs' Complaint, within the next 7 days.
Case 1:19-cv-12002-RMB-AMD Document 8 Filed 07/18/19 Page 2 of 2 PageID: 56



                               within Order



             $hapri$, Esquhe
                                 {n|,1
       for Plaintiffs




                                              l{on. Ann Marie,Dnnig, U.$
